HUXMAN, Circuit Judge
(dissenting).
I cannot agree with the majority. I think all the evidence presented an issue of fact for the jury; that the verdict of the jury and the judgment of the court find support in the evidence and should stand. The majority say that: “The jury was required to speculate on the cause of the fall.” It requires more speculation to conclude that the fall was induced by the disease of the ear than that it resulted from natural causes. Dr. Helzel testified that he treated the insured within twenty minutes of his death; that the purpose of the treatment was to remove the pressure, and that when the pressure was removed his equilibrium was restored. He testified positively that the insured got relief on this day, which, in his opinion, would continue for several hours. The doctor further testified that Hassing appeared to be clear in his mind and was in that frame of mind when he left his office just before his death. He had walked to the doctor’s office through some of the most congested traffic in town. His walk and actions after he left the office and up to the time of his death seemed perfectly normal to those who walked with him and saw him walk to the center of the street. There is positive testimony that he appeared to stoop over, seeming to look around an obstruction at an object on the other side of the train; also that he acted as if he were trying to crawl under the train. Certainly, if he attempted to do either of these things, it is not unnatural to assume nor would it be unusual if he lost his balance and fell. We can only reach the conclusion by speculation that the diseased condition of the ear caused dizziness which caused him to fall. There is no testimony that he had the condition of the ear at the time of the accident which produced dizziness. All the positive testimony leads to a contrary conclusion.